                                          Case 4:20-cv-08804-HSG Document 55 Filed 05/25/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FIGHT CLUB KITTY HAWK 94551, INC.,                 Case No. 20-cv-08804-HSG
                                         et al.,
                                   8                                                        ORDER GRANTING MOTION TO
                                                        Plaintiffs,                         REMAND
                                   9
                                                 v.                                         Re: Dkt. No. 15
                                  10
                                         OMNI FIGHT CLUB FRANCHISING,
                                  11     LLC, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is the motion to remand filed by Plaintiffs Fight Club Kitty Hawk

                                  15   94551, Inc., Fight Club Del Prado 33904, LLC, and Fight Club USA, Inc. Dkt. No. 15. The Court

                                  16   finds this matter appropriate for disposition without oral argument and the matter is deemed

                                  17   submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court GRANTS the motion.

                                  18     I.   BACKGROUND
                                  19          On June 1, 2018, Plaintiffs filed a complaint against Defendants Omni Fight Club

                                  20   Franchising LLC (“OFCF”), Dennis Dumas, Amanda Dumas, Scott Kelly, Michael Kahn, and

                                  21   Nick Duarte in Alameda County Superior Court. See Dkt. No. 1-1, Ex. A at 2–52. Although the

                                  22   complaint initially asserted only state law causes of action, Plaintiffs later filed a second amended

                                  23   complaint on November 20, 2020, which included federal causes of action under the Racketeer

                                  24   Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962(c)–(d). See Dkt. No. 1-4,

                                  25   Ex. A at 2–39. Plaintiffs allege that since 2017, Defendants conspired to defraud OFCF

                                  26   franchisees out of money or property by opening competing OFCF locations nearby, in violation

                                  27   of the franchise agreement. See id. at ¶¶ 1–5, 142–156. On December 1, Plaintiffs filed a

                                  28   corrected version of this second amended complaint, which fixed errors in the names of the
                                          Case 4:20-cv-08804-HSG Document 55 Filed 05/25/21 Page 2 of 5




                                   1   Defendants in the case caption. See id. at 119–157.

                                   2          On December 11, 2020, Defendant OFCF removed this action based solely on federal

                                   3   question jurisdiction. See Dkt. No. 1. The notice of removal was signed by counsel for

                                   4   Defendants OFCF, Mr. Kahn, and Mr. Kelly. See id. at 5. The remaining Defendants did not

                                   5   sign, and were not referenced in, the notice. Defendants also did not allege, in the alternative, that

                                   6   the Court had diversity jurisdiction over this case. Id.; cf. Dkt. No. 1 at ¶ 3 (noting that “all

                                   7   Plaintiffs were not diverse from all Defendants”). Plaintiffs now move to remand the action to

                                   8   state court. See Dkt. No. 15.

                                   9    II.   LEGAL STANDARD
                                  10          A defendant may remove a civil action in state court to the federal court “for the district

                                  11   and division embracing the place where such action is pending” if the federal court has subject

                                  12   matter jurisdiction over the matter. See 28 U.S.C. § 1441(a). “If a case is improperly removed,
Northern District of California
 United States District Court




                                  13   the federal court must remand the action because it has no subject-matter jurisdiction to decide the

                                  14   case.” ARCO Envtl. Remediation, L.L.C. v. Dep’t of Health & Envtl. Quality of Mont., 213 F.3d

                                  15   1108, 1113 (9th Cir. 2000). On a motion to remand, the court “resolves all ambiguity in favor of

                                  16   remand to state court,” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009), and

                                  17   must reject federal jurisdiction “if there is any doubt as to the right of removal in the first

                                  18   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The removing party bears the

                                  19   burden of establishing federal jurisdiction. See id. at 566–67.

                                  20   III.   DISCUSSION
                                  21          Plaintiffs argue that Defendant OFCF’s notice of removal was procedurally deficient, and

                                  22   thus the case should be remanded back to state court. See Dkt. No. 15. More specifically,

                                  23   Plaintiffs contend that Defendant OFCF (1) did not obtain Defendant Dennis Dumas’ consent to

                                  24   removal; and (2) failed to explain in the notice of removal why it did not obtain Mr. Dumas’

                                  25   consent. See id. at 2. Defendant OFCF does not appear to dispute these deficiencies. Rather,

                                  26   Defendant OFCF contends that it did not have to obtain Mr. Dumas’ consent because he was

                                  27   either fraudulently joined or should be considered a nominal party. See Dkt. No. 21. To date, Mr.

                                  28   Dumas has not joined in the removal or filed a notice of appearance with this Court. Defendant
                                                                                           2
                                           Case 4:20-cv-08804-HSG Document 55 Filed 05/25/21 Page 3 of 5




                                   1   OFCF does not, however, address Plaintiffs’ contention that the notice of removal was

                                   2   procedurally defective for failing to explain why it did not obtain Mr. Dumas’ consent. The Court

                                   3   finds this issue dispositive.

                                   4           “When a civil action is removed solely under [original jurisdiction], all defendants who

                                   5   have been properly joined and served must join in or consent to the removal of the action.” See 28

                                   6   U.S.C. § 1446(b)(2)(A); see also Emrich v. Touche Ross & Co., 846 F.2d 1190, 1993 n.1 (9th Cir.

                                   7   1988). Under this “rule of unanimity,” only “nominal, unknown, or fraudulently joined parties”

                                   8   need not join in or consent to the removal. See United Computer Sys., Inc. v. AT&T Corp., 298

                                   9   F.3d 756, 762 (9th Cir. 2002). The Ninth Circuit has further held that “[w]here fewer than all

                                  10   defendants have joined in a removal action, the removing party has the burden . . . to explain

                                  11   affirmatively the absence of any co-defendants in the notice of removal.” Prize Frize, Inc. v.

                                  12   Matrix (U.S.) Inc., 167 F.3d 1261, 1266 (9th Cir. 1999), superseded by statute on other grounds as
Northern District of California
 United States District Court




                                  13   stated in Abrego v. Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006). If the removal notice is

                                  14   facially defective and the deficiencies remain uncured within the thirty-day statutory period,

                                  15   removal is improper.1 Id. at 1266–67.

                                  16           Defendant OFCF filed an amended notice of removal on February 16, 2021, almost three

                                  17   months after Plaintiffs served the second amended complaint, and after briefing on the pending

                                  18   motion to remand was complete. See Dkt. No. 37. This amended notice of removal explains—as

                                  19   does the opposition to the motion to remand—why the other Defendants did not join in the notice

                                  20   of removal. See id. at ¶¶ 11–13. However, “because the [initial] removal notice was facially

                                  21   defective and the deficiencies uncured within the thirty-day statutory period, removal was

                                  22   improper.” See Prize Frize, 167 F.3d at 1266; accord Vargas v. Riley, No. 18-CV-00567-JST,

                                  23   2018 WL 2267731, at *4, & n.3 (N.D. Cal. May 17, 2018); Garcia-Pardini v. Metro. Life Ins. Co.,

                                  24   No. C-01-0088 VRW, 2001 WL 590037, at *2 (N.D. Cal. May 17, 2001).

                                  25

                                  26   1
                                         Under § 1446(b)(3), “if the case stated by the initial pleading is not removable, a notice of
                                  27   removal may be filed within 30 days after receipt by the defendant, through service or otherwise,
                                       of a copy of an amended pleading, motion, order or other paper from which it may first be
                                  28   ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3)
                                       (emphasis added).
                                                                                          3
                                          Case 4:20-cv-08804-HSG Document 55 Filed 05/25/21 Page 4 of 5




                                   1          The Ninth Circuit has recognized limited exceptions allowing parties to cure procedural

                                   2   defects before entry of judgment where remanding the case would lead to significant costs and

                                   3   inefficiencies in the administration of justice. See, e.g., Parrino v. FHP, Inc., 146 F.3d 699, 703

                                   4   (9th Cir. 1998) (holding that “a procedural defect existing at the time of removal but cured prior to

                                   5   entry of judgment does not warrant reversal and remand of the matter to state court”) (citing

                                   6   Caterpillar Inc. v. Lewis, 519 U.S. 61, 73 (1996)); Destfino v. Reiswig, 630 F.3d 952, 957 (9th Cir.

                                   7   2011) (same). However, the Ninth Circuit has noted that although “the Court of Appeals [may]

                                   8   treat as cured a procedural defect in the removal process corrected before entry of judgment,”

                                   9   “[t]he procedural requirements for removal remain enforceable by the federal trial court judges to

                                  10   whom those requirements are directly addressed.” See Parrino, 146 F.3d at 703, n.1 (citing

                                  11   Caterpillar, 519 U.S. at 73). To hold otherwise would significantly undermine the mandatory

                                  12   procedural requirements for removal. Cf. Smith v. Mylan Inc., 761 F.3d 1042, 1045 (9th Cir.
Northern District of California
 United States District Court




                                  13   2014) (“[T]he time limit [for removal] is mandatory and a timely objection to a late petition will

                                  14   defeat removal.”). In any event, such an exception would not apply here, since the case was

                                  15   pending in the state court for years before being removed, and this Court has not yet engaged

                                  16   substantively with the case. And to the extent there are any doubts concerning the propriety of

                                  17   removal, they must be resolved in favor of remand.

                                  18          The Court acknowledges Defendant OFCF’s concern that Plaintiffs appear to have

                                  19   engaged in some level of gamesmanship to thwart the removal of this action to federal court. In

                                  20   particular, it appears that Plaintiffs may have settled with Mr. Dumas in exchange for his

                                  21   assistance in litigating this case, and that the settlement agreement may have included a condition

                                  22   that Mr. Dumas would not consent to removal. See Dkt. No. 51; see also Dkt. No. 51-1, Ex. A at

                                  23   ¶ 9. But whatever the underlying facts may be, they do not excuse Defendant OFCF’s failure to

                                  24   meet the procedural requirements for removal. If Defendant OFCF has concerns about the ethical

                                  25   propriety of Plaintiffs’ counsel’s actions, it can raise them with the state court (or the relevant

                                  26   State Bar) if warranted.

                                  27   IV.    CONCLUSION
                                  28          Accordingly, the Court GRANTS the motion and REMANDS the case to the California
                                                                                          4
                                          Case 4:20-cv-08804-HSG Document 55 Filed 05/25/21 Page 5 of 5




                                   1   Superior Court for Alameda County. In its discretion, the Court DENIES Plaintiffs’ request for

                                   2   attorneys’ fees. See Dkt. No. 15 at 6–7. Defendant OFCF raised nonfrivolous arguments that

                                   3   removal was proper even absent Mr. Dumas’ consent, but the Court found these arguments barred

                                   4   by the procedural requirements discussed above. There appears to be more than enough

                                   5   gamesmanship to go around in this case, and Plaintiffs’ arguments do not warrant reimbursement

                                   6   of their fees. Defendant’s motion for further discovery and motion to dismiss are DENIED AS

                                   7   MOOT. The Clerk is directed to remand the case and close the file.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 5/25/2021

                                  10                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  11                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
